           Case 1:19-vv-00486-UNJ Document 32 Filed 05/08/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-486V
                                         UNPUBLISHED


    JACQUELYN TRACEY,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: April 6, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1

         On April 1, 2019, Jacquelyn Tracey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that as a result of her September 16, 2016, influenza
(“flu”) vaccination she suffered a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). See Petition. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 3, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:19-vv-00486-UNJ Document 32 Filed 05/08/20 Page 2 of 2




        Specifically, Respondent indicates that

        DICP has reviewed the petition and medical records filed in the case, and
        concluded that compensation is appropriate. DICP has concluded that
        petitioner’s alleged injury is consistent with SIRVA of the left arm and that
        it meets the requirements of a Table injury claim for SIRVA stemming from
        the flu vaccination on September 16, 2016. DICP did not identify any other
        causes for petitioner’s left arm injury, and records show that she suffered
        the sequela of this injury for more than six months. Based on the medical
        records outlined above, petitioner has met the statutory requirements for
        entitlement to compensation. See 42 U.S.C. § 300aa-13(a)(1)(B); 42
        U.S.C. § 300aa-11(c)(1)(D). Therefore, based on the record as it now
        stands, petitioner has satisfied all legal prerequisites for compensation
        under the Act.

Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
